      Case 1:19-cr-02058-SMJ    ECF No. 109    filed 03/27/20    PageID.324 Page 1 of 1




 1                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
 2               U.S. DISTRICT JUDGE SALVADOR MENDOZA JR

 3   PROPOSED CASE MANAGEMENT DEADLINES:

 4                                                        Recommended Dates
                                                                August 4, 2020
 5   All pretrial motions, including discovery
     motions, Daubert motions, and motions in
 6   limine, filed

 7                                                      August 25, 2020 @9:15am
     PRETRIAL CONFERENCE                                  Yakima, Washington
 8

 9   CIs’ identities, and willingness to be                     August 31, 2020
     interviewed disclosed to Defendant (if
10   applicable)

11   Grand jury transcripts disclosed to
     Defendant:
12            Case Agent                                        August 31, 2020
              CIs (if applicable)                               August 31, 2020
13            Other Witnesses                                   August 31, 2020
     Exhibit lists filed and emailed to the Court           September 14, 2020
14
     Witness lists filed and emailed to the Court           September 14, 2020
15   Trial briefs, jury instructions, verdict
     forms, and requested voir dire filed and              September 10, 2020
16   emailed to the Court
     Exhibit binders delivered to parties and to
17                                                         September 14, 2020
     the Court
     Delivery of JERS-compatible digital
18                                                         September 10, 2020
     evidence files to the Courtroom Deputy
     Trial notices filed with the Court                    September 14, 2020
19   Technology readiness meeting (in-person)              September 14, 2020

20   JURY TRIAL                                             September 21, 2020
